DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 06/01/2022 are acknowledged and have been fully considered. Claims 12 and 16-19 are pending. Claims 12 and 16-19 are amended. Claims 15 and 20 are cancelled. Claims 1-11, 13 and 14 were previously cancelled. Claim 18 remains withdrawn as being directed to a non-elected invention. Claims 12, 16-17 and 19 are under consideration.
The rejections of claims 15 and 20 are moot in light of the cancellation of the claims in the amendment filed 06/01/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejections below are maintained and modified as necessitated by the amendment filed 06/01/2022.
Claims 12, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to each of the claims as a whole, the claimed invention in the instant claims is directed to a judicial exception (i.e. a ‘product of nature’) without significantly more.  The rationale for this determination is explained below.
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature.  See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0).  This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 3) Does the claim as a whole recite something significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, under the broadest reasonable interpretation applicant's invention in claim 12 is directed to an in-vitro population of isolated lung cells with at least 95% of the cells expressing Mucin-1, CD54 or both, wherein the cells are not genetically modified to express a selectable marker and the population does not contain NKX2.1+/SOX2+. Claim 12 recites product-by-process limitations in steps a, b and c, however, these limitations pertain to the method steps of obtaining the cells and do not limit the structure of the cells. Claim 17 recites the isolated cells of claim 12 exhibit one or more characteristics of freshly isolated human primary alveolar type II cells. Claim 19 recites the population of isolated lung cells can differentiate to exhibit phenotypic markers of alveolar epithelial type I cells which is a functional property of the population of cells of claim 12. 
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1: Yes). 
Based on the specification, the broadest reasonable interpretation of the claimed composition in claim 12 (and dependent claims 17 and 19) recites a “product of nature” judicial exception, i.e., human alveolar type II cells in the lung which occur in nature. Since the claims are directed to a nature-based product, the markedly different characteristics analysis is used to determine if the claimed cells are different from the human alveolar type II cells in the lung which are the closest naturally occurring counterpart. Dobbs (Isolation and culture of alveolar type II cells, Am J Physiol., 1990 Apr;258(4 Pt 1):L134-47; Of Record) teaches the alveolar epithelium in the lung comprises alveolar type II cells (see pg. L134, col. 1 last para – col. 2 first para) and the markers SPA and SPC are also expressed on naturally occurring cells (see Dobbs Table 2 on pg. L139). Guzman et al., (ICAM-1 and integrin expression on isolated human alveolar type II pneumocytes, Eur. Respir. J. 1994, 7, 736-739; Of Record) teaches isolated human alveolar type II cells express ICAM-1 (which is also called CD54) (see Guzman abstract, Fig. 3). Jarrard et al., (MUC1 is a novel marker for the Type II Pneumocyte lineage during lung carcinogenesis, Cancer Research 58, 5582-5589, 1998; Of Record) teaches Mucin-1 is expressed on normal type II pneumocytes (see Jarrard pg. 5582 col. 2 para. 3, Fig. 3). Lung cells are derived from endoderm progenitor cells which express NKX2.1, and proximal endoderm which expresses SOX2 differentiates into airway region cells while distal endoderm which expresses SOX9 differentiates into alveolar region cells including alveolar type II cells (see Frank et al., pg. 4362 col. 1 para. 1, pg. 4369 Fig. 5I, see Hawkins et al., abstract, pg. 2289 col. 2 para. 1). Therefore, naturally occurring alveolar type II cells would be expected to express NKX2.1 and to not express SOX2 (but instead express SOX9), i.e. the cells would be NKX2.1+/SOX2-. It is expected NKX2.1+/SOX2+ cells would not be present in the naturally occurring alveolar type II cells, similar to the instantly claimed cells. McElroy et al., (The use of alveolar epithelial type I cell-selective markers to investigate lung injury and repair, Eur. Respir. J. 2004, 24:664-673; Of Record) teaches alveolar type II cells can transdifferentiate into alveolar type I cells (see Fig. 1 on pg. 665) and teaches ICAM-1 (CD54) is also expressed by alveolar type I cells (Table 1 on page 666). The instant specification also discloses the in vitro generated lung cells express these same markers (see Fig. 3G, lines 13-15 on page 4 of specification, Fig. 11, lines 13-30 on page 65 of specification). The instant specification defines an “isolated cell” refers to a cell which has been separated from other components and/or cells which naturally accompany the isolated cell in a tissue or mammal (see lines 23-25 on page 22 of specification). However, the specification does not disclose that isolating changes the features of the cells and results in a different functional or structural characteristic. Because there is no difference between the claimed lung cells and naturally occurring lung cells for at least some of the embodiments encompassed by the claim, the claimed cells do not have markedly different characteristics, and thus are a “product of nature” exception.  Accordingly, the claim is directed to a product of nature judicial exception (Step 2A Prong One: YES).
The additional elements recited in claim 12 (‘in vitro generated’, ‘isolated’, ‘at least 95% of the cells exhibit alveolar type II markers Mucin-1, CD54 and the population of cells would not contain NKX2.1+/SOX2+ cells), claim 17 (exhibit one or more characteristics of freshly isolated human primary alveolar type II cells) and claim 19 (cells can differentiate to exhibit alveolar epithelial type I markers) do not integrate the recited judicial exception into a practical application of the exception. The limitations “in vitro generated” and “isolated” do not render the claimed lung cells different enough from the lung cells which occur in nature and does not meaningfully limit the claim. The additional limitations pertain to the inherent properties (markers expressed) of the cells. Therefore, the additional limitations do not integrate the recited judicial exception into a practical application of the exception (Step 2A: Yes).
The claims do not recite any additional elements that amounts to significantly more than the recited exception. Claim 12 does recite product-by-process steps a, b and c of how the lung cells are produced from stem cells. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the structure implied by the steps. Therefore, these limitations do not add significantly more than the "product of nature" exception (Step 2B: No).
Therefore, the subject matter recited in claims 12, 17 and 19 does not qualify as eligible subject matter.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.  Applicants have amended the preambles of claims 12, 17 and 19 to recite a “population of isolated lung cells” and argue this renders the rejection of claims 12, 17 and 19 under 35 USC 101 moot.
These arguments are not persuasive because the instant specification defines an “isolated cell” refers to a cell which has been separated from other components and/or cells which naturally accompany the isolated cell in a tissue or mammal (see lines 23-25 on page 22 of specification). However, the specification does not disclose that isolating changes the features of the cells and results in a markedly different functional or structural characteristic. The instant claims are directed to a population of lung cells exhibiting alveolar type II phenotype, specifically expressing one or more of Mucin-1, CD54 or a combination thereof and the cells are not NKX2.1+/SOX2+ cells.  Naturally occurring alveolar type II cells exhibit the same marker expression as recited in claim 12. Guzman et al., (ICAM-1 and integrin expression on isolated human alveolar type II pneumocytes, Eur. Respir. J. 1994, 7, 736-739; Of Record) teaches isolated human alveolar type II cells express ICAM-1 (which is also called CD54) (see Guzman abstract, Fig. 3). Jarrard et al., (MUC1 is a novel marker for the Type II Pneumocyte lineage during lung carcinogenesis, Cancer Research 58, 5582-5589, 1998; Of Record) teaches Mucin-1 is expressed on normal type II pneumocytes (see Jarrard pg. 5582 col. 2 para. 3, Fig. 3). Lung cells are derived from endoderm progenitor cells which express NKX2.1, and proximal endoderm which expresses SOX2 differentiates into airway region cells while distal endoderm which expresses SOX9 differentiates into alveolar region cells including alveolar type II cells (see Frank et al., pg. 4362 col. 1 para. 1, pg. 4369 Fig. 5I, see Hawkins et al., abstract, pg. 2289 col. 2 para. 1). Therefore, naturally occurring alveolar type II cells would be expected to express NKX2.1 and to not express SOX2 (but instead express SOX9), i.e. the cells would be NKX2.1+/SOX2-. NKX2.1+/SOX2+ cells would not be present in the naturally occurring alveolar type II cells, similar to the instantly claimed cells. It is again re-iterated that the instant claims are directed to a product and product-by-process steps a, b and c of how the lung cells are produced from stem cells do not limit the structure of the claimed product. The patentability of a product does not depend on its method of production, only the structure implied by the steps. Therefore, the product recited in instant claims 12, 17 and 19 is not patent eligible under 35 USC 101.
It is noted that the product of claim 16 is not directed to a product of nature because the cells are genetically modified to express a therapeutic gene. The invention in claim 16 is directed to patent eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections below are maintained and modified as necessitated by the amendment filed 06/01/2022.
Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck (WO 2011/139628; Applicant IDS; Of Record) as evidenced by Dobbs (Isolation and culture of alveolar type II cells, Am J Physiol., 1990 Apr;258(4 Pt 1):L134-47; Of Record),  Guzman et al., (ICAM-1 and integrin expression on isolated human alveolar type II pneumocytes, Eur. Respir. J. 1994, 7, 736-739; Of Record), Jarrard et al., (MUC1 is a novel marker for the Type II Pneumocyte lineage during lung carcinogenesis, Cancer Research 58, 5582-5589, 1998; Of Record), McElroy et al., (The use of alveolar epithelial type I cell-selective markers to investigate lung injury and repair, Eur. Respir. J. 2004, 24:664-673; Of Record), Frank et al., (Early lineage specification defines alveolar epithelial ontogeny in the murine lung, PNAS, vol. 116, no. 10, pp 4362-4371, March 5, 2019; Of Record) and Hawkins et al., (Prospective isolation of NKX2-1–expressing human lung progenitors derived from pluripotent stem cells, Clin Invest. 2017;127(6):2277-2294; Of Record).
Regarding claim 12, Snoeck teaches a method of inducing a lung fate in a cell comprising culturing an anterior foregut endoderm cell with one or more factors selected from the group consisting of Wnt ligands, epidermal growth factors (EGFs), fibroblast growth factors (FGFs) (see claim 43 on page 30 – reads on in vitro generated lung cells). Snoeck teaches that the cell exhibiting lung fate expresses surfactant protein C (SP-C) (see claim 45), which is a marker of alveolar type II cells (see page 13 lines 30-33).  Snoeck teaches culture conditions to generate alveolar type II cells (see line 30 on page 13 - line 20 on page 14) and teaches enriched populations of cells produced by its method (pg. 4 lines 6-10).  Therefore, a population of in vitro-generated isolated lung cells comprising at least 95% of cells expressing alveolar type II phenotype is rendered obvious by the teachings of Snoeck because one of ordinary skill in the art before the effective filing date of the instant invention would enrich for alveolar type II cells in the methods of Snoeck. One of ordinary skill in the art would be motivated to do so because Snoeck teaches its methods are directed to generating alveolar type II cells and one would want to generate a purified population of such cells. The step of enriching for alveolar type II cells (producing a purified population of alveolar type II cells) would produce a population in which most of the cells are alveolar type II cells and this renders obvious the limitation that at least 95% of the cells exhibit alveolar type II phenotype. The instant specification defines an “isolated cell” refers to a cell which has been separated from other components and/or cells which naturally accompany the isolated cell in a tissue or mammal (see lines 23-25 on page 22 of specification). The limitation “isolated lung cells” is met because the cells expressing alveolar type II phenotype are separated from the other cells to produce a pure population of alveolar type II cells. Snoeck teaches the lung cells were produced from human embryonic stem cells and induced pluripotent stem cells (see Example 1 on page 17 lines 15-27) and does not mention or disclose the cells being genetically modified to express a selectable marker.  Therefore, it is interpreted that the cells of Snoeck are not genetically modified to express a selectable marker.
Snoeck does not teach the alveolar type II cells express Mucin-1 and/or CD54 and that NKX2.1+/SOX2+ cells are not present in the cells. Snoeck is silent regarding the alveolar type II cells expressing these markers.  However, the alveolar type II cells of Snoeck are expected to express the same markers.  
For evidence see Guzman which teaches human alveolar type II cells express ICAM-1 (which is also called CD54) (see Guzman abstract, Fig. 3) and Jarrard which teaches Mucin-1 is expressed on normal type II pneumocytes (pg. 5582 col. 2 para. 3, Fig. 3). Therefore, it is expected that the alveolar type II cells of Snoeck would also express Mucin-1 and/or CD54. Further, Lung cells are derived from endoderm progenitor cells which express NKX2.1, and proximal endoderm which expresses SOX2 differentiates into airway region cells while distal endoderm which expresses SOX9 differentiates into alveolar region cells including alveolar type II cells (for evidence - see Frank et al., pg. 4362 col. 1 para. 1, pg. 4369 Fig. 5I, see Hawkins et al., abstract, pg. 2289 col. 2 para. 1). Therefore, it is expected the alveolar type II cells of Snoeck would express NKX2.1 and would not express SOX2 (but instead express SOX9) i.e. the cells would be NKX2.1+/SOX2-. Therefore, it is expected NKX2.1+/SOX2+ cells would not be present in the alveolar type II cells of Snoeck, similar to the instantly claimed cells.
Regarding the limitations in step a, b, c of claim 12, these limitations pertain to the process of obtaining the lung cells. The patentability of a product does not depend on its method of production, only the structure implied by the steps. See MPEP §2113 I. Since, the alveolar type II lung cells of Snoeck appears to be substantially identical or similar to the instantly claimed alveolar type II lung cells, applicants are advised to submit evidence that the instantly claimed cells are different. See MPEP §2113 II.
Further it is noted that Snoeck teaches a similar method of producing the alveolar type II lung cells as recited in the instant claims. Snoeck teaches the generation of definitive endoderm from the stem cells by culturing embryonic stem cells (ES) or induced pluripotent stem cells (iPS) in the presence of Activin A at 100 ng/ml. Snoeck teaches deriving the anterior foregut endoderm cells by culturing the definitive endoderm with an inhibitor of BMP or an inhibitor of TGF-β. Snoeck teaches the inhibitor of BMP to be NOGGIN at 200ng/ml and the inhibitor of TGF-β to be SB-431542 at 1µM (see pg. 18 para. 1, Fig. 2A,3B). Snoeck teaches culturing the anterior foregut endoderm cells in the presence of one or more of FGF-10 at 10 ng/ml, EGF at 10ng/ml, Wnt3a at 100ng/ml, and KGF 10ng/ml to induce cells of lung lineage (see pg. 3 lines 3-13, Ex. 1, 3B).  Snoeck teaches the lung cells express the alveolar type II phenotype including the terminal lung marker SP-C (pg. 13 lines 30- pg. 14 lines 20,Fig.3B). Snoeck teaches optimal expression of SP-C (alveolar type II marker) was achieved when the differentiation medium comprising BMP4 was replaced by with a medium containing Wnt3a, FGF7 and FGF10 at day 11 (see page 13 lines 30-33, Fig. 3B). Therefore, Snoeck teaches the differentiation medium does not include BMP4. The instant specification teaches a similar method of producing the lung cells from induced pluripotent cells (see Fig. 1A). Therefore, it is expected that the alveolar type II cells of Snoeck would exhibit a similar phenotype including expression of the same markers as recited in the instant claims.
Regarding claim 17, Snoeck teaches the lung cells express the alveolar type II phenotype including the terminal lung marker SP-C (pg. 13 lines 30-33).  Since freshly isolated human alveolar type II cells also express SP-C (for evidence - see Dobbs, Table 2), the cells of Snoeck resemble freshly isolated human alveolar type II cells.
Regarding claim 19, the alveolar type II cells of Snoeck are expected to be able to differentiate to exhibit phenotypic markers of alveolar type I cells as evidenced by McElroy et al., which teaches alveolar type II cells can transdifferentiate into alveolar type I cells (see Fig. 1 on pg. 665) and teaches ICAM-1 (CD54) is also expressed by alveolar type I cells (Table 1 on page 666). 
The teachings of Snoeck renders claims 12, 17 and 19 obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Snoeck (WO 2011/139628; Applicant IDS; Of Record) as evidenced by Dobbs, Guzman, Jarrard, McElroy, Frank and Hawkins as applied to claims 12, 17 and 19 above and further in view of Calle (WO 2010/091188; Applicant IDS; Of Record). 
Regarding claim 16, Snoeck does not teach the cells are genetically modified to express a therapeutic gene.
Calle teaches compositions comprising a three dimensional scaffold and a population of cells and teaches the composition is capable of supporting and maintaining the differentiation state of a lung cell (see page 2 lines 21-23) including alveolar epithelial cell (see page 2 lines 33-34). Calle teaches the decellularized lung tissue provides a convenient and efficient means to grow lung cells such as epithelial cells in a highly viable and differentiated state (see page 30 lines 33-34). Calle teaches the expansion of lung cells on the decellularized matrix provides a platform to treat cultured cells with gene therapy vectors in vitro to produce cells expressing transgene of interest to treat genetic lung diseases such as cystic fibrosis (see page 31 lines 1-10 – reads on genetically modified cells). Calle teaches transfecting the lung epithelial cells with a CFTR gene (a therapeutic gene) (see page 31 lines 11-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Snoeck to genetically modify the alveolar type II cells (lung cells) produced in its methods with a CFTR gene as taught by Calle. One of ordinary skill in the art would be motivated to do so because Calle teaches lung cells which are genetically modified with CFTR gene can be used to treat genetic lung diseases such as cystic fibrosis.
The combined teachings of Snoeck and Calle renders claim 16 obvious.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicants argue the examiner previously rejected claims 12 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Snoeck and withdrew the rejections in the office action dated April 28, 2021. Applicants also argue the examiner now relies improperly on the conclusory assertion that a population of in vitro generated lung cells comprising at least 95% of cells expressing alveolar type II cells is rendered obvious by the teachings of Snoeck because one of ordinary skill in the art would enrich for alveolar type II cells. Applicants also argue the assertion “the alveolar type II cells of Snoeck are expected to express the same markers” as the instant cells (see page 6 of remarks filed 06/01/2022). Applicants argue Snoeck focuses on methods of inducing differentiation of anterior foregut endoderm and does not disclose a differentiation medium that does not include BMP agonist (see para 2 on page 7 of remarks filed 06/01/2022). Applicants argue Snoeck’s methods result in the generation of lung cells with much lower percentage of cells exhibiting alveolar type II phenotype. Applicants argue that Snoeck’s methods result in only 37±6% of alveolar type II phenotype cells and does not result in 95% of the cells expressing alveolar type II phenotype (see paras. 3,4 on page 7). Applicants argue that the examiner acknowledges the lung cells of Snoeck are expected to express NKX2.1, whereas the instant claims recite that NKX2.1+/SOX2+ cells are not present in the claimed population of lung cells (see last sentence of para. 3 on page 7 of remarks filed 06/01/2022). Applicants argue the teachings of Calle et al, and evidentiary references Dobbs, Guzman, Jarrard, McElroy, Frank and Hawkins do not cure the deficiencies of Snoeck  and the rejections of claims 12, 16-17 and 19 should be withdrawn (see page 8,9 of remarks filed 06/01/2022).
Applicants arguments are not persuasive because it is noted instant claims 12, 17 and 19 are rejected under U.S.C 103 as being obvious over the teachings of Snoeck. The claim rejections presented above discuss the reasons why the alveolar type II cells of Snoeck are expected to express the same markers as the recited in the claims. For evidence see Guzman which teaches human alveolar type II cells express ICAM-1 (which is also called CD54) (see Guzman abstract, Fig. 3) and Jarrard which teaches Mucin-1 is expressed on normal type II pneumocytes (pg. 5582 col. 2 para. 3, Fig. 3). Therefore, it is expected that the alveolar type II cells of Snoeck would also express Mucin-1 and/or CD54. Further, Lung cells are derived from endoderm progenitor cells which express NKX2.1, and proximal endoderm which expresses SOX2 differentiates into airway region cells while distal endoderm which expresses SOX9 differentiates into alveolar region cells including alveolar type II cells (for evidence - see Frank et al., pg. 4362 col. 1 para. 1, pg. 4369 Fig. 5I, see Hawkins et al., abstract, pg. 2289 col. 2 para. 1). Therefore, it is expected the alveolar type II cells of Snoeck would express NKX2.1 and would not express SOX2 (but instead express SOX9) i.e. the cells would be NKX2.1+/SOX2-. Therefore, it is expected NKX2.1+/SOX2+ cells would not be present in the alveolar type II cells of Snoeck, similar to the instantly claimed cells.
It is also noted Snoeck teaches a similar method of producing the alveolar type II lung cells as recited in the instant claims. Snoeck teaches the generation of definitive endoderm from the stem cells by culturing embryonic stem cells (ES) or induced pluripotent stem cells (iPS) in the presence of Activin A at 100 ng/ml. Snoeck teaches deriving the anterior foregut endoderm cells by culturing the definitive endoderm with an inhibitor of BMP or an inhibitor of TGF-β. Snoeck teaches the inhibitor of BMP to be NOGGIN at 200ng/ml and the inhibitor of TGF-β to be SB-431542 at 1µM (see pg. 18 para. 1, Fig. 2A,3B). Snoeck teaches culturing the anterior foregut endoderm cells in the presence of one or more of FGF-10 at 10 ng/ml, EGF at 10ng/ml, Wnt3a at 100ng/ml, and KGF 10ng/ml to induce cells of lung lineage (see pg. 3 lines 3-13, Ex. 1, 3B).  Snoeck teaches the lung cells express the alveolar type II phenotype including the terminal lung marker SP-C (pg. 13 lines 30- pg. 14 lines 20,Fig.3B). Snoeck teaches optimal expression of SP-C (alveolar type II marker) was achieved when the differentiation medium was replaced by Wnt3a, FGF7 and FGF10 (see page 30 lines 30-33, Fig. 3B). Therefore, Snoeck teaches the differentiation medium does not include BMP4 as recited in claim 12. The instant specification teaches a similar method of producing the lung cells from induced pluripotent cells (see Fig. 1A). Therefore, it is expected that the alveolar type II cells of Snoeck would exhibit a similar phenotype including expression of the same markers as recited in the instant claims. Applicants have not presented any evidence as to why the alveolar type II cells of Snoeck would not exhibit the same marker profile as recited in the instant claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differentiation medium does not include BMP agonist) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 12 recites the differentiation medium does not contain a BMP4 and does not recite “differentiation medium does not include BMP agonist”. Snoeck teaches the lung cells express the alveolar type II phenotype including the terminal lung marker SP-C (pg. 13 lines 30- pg. 14 lines 20,Fig.3B). Snoeck teaches optimal expression of SP-C (alveolar type II marker) was achieved when the differentiation medium comprising BMP4 was replaced by with a medium containing Wnt3a, FGF7 and FGF10 at day 11 (see page 13 lines 30-33, Fig. 3B). Therefore, Snoeck teaches the differentiation medium does not include BMP4.
Regarding the argument that the methods of Snoeck produce a population of cells in which only 37±6% of cells exhibit an alveolar type II phenotype and does not teach 95% of the cells exhibit an alveolar type II phenotype, it is noted the instant claims are directed a product, an in-vitro generated population of isolated lung cells. The claims are not directed to a method of producing the lung cells. Snoeck teaches culture conditions to generate alveolar type II cells (see line 30 on page 13 - line 20 on page 14) and teaches enriched populations of cells produced by its method (pg. 4 lines 6-10). One of ordinary skill in the art before the effective filing date of the instant invention would enrich alveolar type II cells in the methods of Snoeck. One of ordinary skill in the art would be motivated to do so because Snoeck teaches its methods are directed to generating alveolar type II cells and one would want to isolate a purified population of such cells. The step of enriching for alveolar type II cells (isolating a purified population of alveolar type II cells) would produce a population in which most of the cells are alveolar type II cells and this renders obvious the limitation that at least 95% of the cells exhibit alveolar type II phenotype in a population of lung cells. The instant specification defines an “isolated cell” as a cell which has been separated from other components and/or cells which naturally accompany the isolated cell in a tissue or mammal (see lines 23-25 on page 22 of specification). The limitation “isolated lung cells” is also met because the cells expressing alveolar type II phenotype are separated from the other cells to produce a pure population of alveolar type II cells.
The rejections of claims 12, 17 and 19 under 35 U.S.C 103 as being obvious over Snoeck and rejection of claim 16 under U.S.C 103 as being obvious over Snoeck in view of Calle are maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657